Case 18-07385-JMC-7A         Doc 17     Filed 11/08/18     EOD 11/08/18 14:51:46            Pg 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 IN RE:                                               )
                                                      )
 MICHAEL HORSLEY                                      )          CASE NO. 18-07385-JMC-7
                                                      )
                       DEBTOR                         )


                  TRUSTEE’S REPORT OF POSSIBLE ASSETS AND
               NOTICE OF PROPOSED ABANDONMENT OF PROPERTY

       Michael J. Hebenstreit, Trustee, hereby notifies the Court that there are possible assets in

this case, administration of which may result in a dividend to creditors. The Clerk is requested to

issue a Notice of Last Day to File Claims pursuant to Bankruptcy Rule 3002(c)(5).


        NOTICE IS HEREBY GIVEN that all scheduled assets will be abandoned from the
estate EXCEPT the following described property:

               Description                                                            Amount

       1   Possible Non-exempt interest in 2018 income tax refunds                 UNKNOWN


Date: November 8, 2018

                                                      /s/ Michael J. Hebenstreit, Trustee
                                                      151 N. Delaware St. #2000
                                                      Indianapolis, IN 46204
                                                      Phone: (317) 638-5555
                                                      FAX: (317) 638-5533
                                                      mjh@whzlaw.com
